Citation Nr: 0501265
Decision Date: 01/14/05	Archive Date: 03/14/05

DOCKET NO. 03-29                            DATE JAN 14 2005

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant had substantially continuous service in the United States Merchant Marine from May 1945 to August 1947, with additional periods of duty as a Merchant Marine for the United States Coast Guard, to include from July 7, 1945, to February 11, 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in November 2002 and February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with this appeal, the appellant testified at a personal hearing before the undersigned sitting at Huntington, West Virginia, in December 2004; a transcript of that hearing is associated with the claims file. For good cause shown, his motion for advancement on the docket was granted. See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

FINDING OF FACT

The appellant served on active duty for the United States Coast Guard as a Merchant Marine from July 7, 1945, to August 15, 1945, a period of less than 90 days.

CONCLUSION OF LAW

The appellant does not meet the basic eligibility requirements for nonservice-connected disability pension benefits. 38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.7 (2004).

-2


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000  (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2Q 'OO (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), eliminated the concept of a well-grounded claim and redefined VA's obligations with respect to its duties to notify and assist a claimant. In August 2001, VA issued regulations to implement the VCAA. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)). The VCAA and its implementing regulations are applicable to the claim now before the Board.

. The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As will be noted below, this appeal is denied on the basis that the appellant does not have the statutorily determined length of service for the benefit he seeks - the law, and not the facts, are dispositive. The Board has therefore considered whether further development of this claim is warranted under the Veterans Claims Assistance Act (VCAA) or previously existing law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002). Because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted. Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also

- 3 


Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Nonetheless, the appellant has been afforded numerous advisements and opportunities to substantiate his claim. The appellant filed his original claim for nonservice-connected pension benefits in January 2002, after the enactment of the VCAA. The RO's initial unfavorable decision was made in November 2002, after the appellant had been provided notice of the VCAA provisions in February 2002.

In February 2002, the appellant was sent a letter explaining his role in the claims process and asking him to submit certain information. In accordance with the requirements of the VCAA, the letter informed the appellant what evidence and information VA would be obtaining. The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, employment records, or other records from Federal agencies, but that he was responsible for providing sufficient information to VA to identify the custodian of any records. The RO also indicated that it was still the appellant's responsibility to support his claim with appropriate evidence and provided him with information relevant to how to submit any evidence he wished considered in connection with his claim. The RO specifically advised the appellant that, in order to establish entitlement for nonservice-connected disability pension benefits, the evidence must show: (1) that he had active military service for 90 days or more with at least one day during a period of war (or discharge or release from service during a period of war for a service-connected disability); (2) that he was so disabled that he was unable to work and that such disabilities were permanent; and (3) that he met the net worth requirements such that his income did not exceed the maximum limit set by law.

In November 2002 and February 2003, the RO provided the appellant letters that informed him of the decision reached in his case. These letters included notification of the basis of the decision and the evidence used to reach that decision. Specifically, in November 2002, the appellant was advised that since he had less than 90 days active military service, from July 7, 1945, to August 15, 1945, he was ineligible for nonservice-connected pension benefits. In February 2003, the

- 4


appellant was notified that his claim was denied as he only had one month and ten days of active duty (time spent aboard a ship), he was ineligible for pension benefits. Additionally, the RO provided the appellant a statement of the case in May 2003 that included a summary of the evidence, the applicable law and regulations, and a discussion of the facts of the case. Furthermore, the statement of the case informed the appellant that in accordance with existing law, he was not eligible for nonservice-connected pension benefits.

In this case, the Board is of the opinion that any assistance beyond what has already been provided is not required in this case because there is no reasonable possibility that such would aid in substantiating that appellant's claim. As noted, the appellant has been notified of his procedural and appellate rights, and the facts are not in dispute. A remand for additional development would serve no useful purpose, and the matter is ready for appellate review. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on V A with no benefit flowing to the veteran are to be avoided).

The Merits of the Appeal:
Eligibility for Nonservice-Connected Disability Pension Benefits

Eligibility for VA benefits, to include pension, is based on statutory and regulatory provisions that define an individual's legal status as a 'veteran of active military, naval, or air service.' See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6. In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. See 38 C.F.R. § 3.7.

Under the provisions of38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.

- 5 


38 C.F .R. § 3.3 provides that basic entitlement to pension exists if a veteran served. in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for World War II is December 7, 1941, through December 31, 1946, inclusive. If the veteran was in service on December 31, 1946, continuous service before July 26, 1947, is considered World War II service. 38 C.F.R. § 3.2(d).

Under Public Law No. 95-202, 91 Stat. 1433 (November 23, 1977), the service of certain groups who rendered service to the Armed Forces of the United States shall be considered active duty for the purposes of all laws administered by the Secretary of Veterans Affairs if the Secretary of Defense designates the group for such consideration based upon the factors listed in the statute. Pursuant to Public Law 95-202, the Secretary of Defense promulgated regulations establishing detailed criteria by which to determine whether a group qualifies for active duty consideration under such Public Law, and delegating to the Secretary of the Air Force the power to determine whether specific groups so qualify. Pursuant to such regulations, the Secretary of the Air Force determined that the service of American Merchant Marines in Oceangoing Service during the period from December 7, 1941, to August 15, 1945, would be considered active duty. See 53 Fed. Reg. 277502 (1988); see also 38 C.F.R. § 3.7(x)(15) (certifying as 'active military service' the service of American Merchant Marines in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945).

On August 11,,1999, the Secretary of the Air Force, acting as Executive Agent of the Secretary of Defense, determined that the service of the group known as 'American Merchant Marine Mariners Who Were in Active Ocean-Going Service'

- 6
during the period of August 15, 1945, to December 31,1946, shall not be considered 'active duty' under the provisions of Public Law 95-202 for the purposes of all laws administered by VA. See 64 Fed. Reg. 48,146 (1999).

Public Law No. 105-368, 112 Stat. 3315 (November 11,1998), which amended Title 46 of the United States Code by adding Chapter 112, also provided that certain qualified service of Merchant Marines between August 16, 1945, and December 31, 1946, would be deemed active duty service for purposes of eligibility for benefits under Chapters 23 and 24 of Title 38 of the United States Code. Chapters 23 and 24 pertain to burial benefits and eligibility for burial in national cemeteries, respectively. However, Public Law 105-368 did not provide eligibility for VA compensation or pension benefits.

The appellant contends that he is entitled to nonservice-connected disability pension as he had active duty service during the World War II period. The record reflects that he had substantially continuous service in the United States Merchant Marine from May 22, 1945, to August 8, 1947. The appellant's Department of Defense Form 214 (Certificate of Release or Discharge from Active Duty) indicates that he served on active duty in the United States Coast Guard-Merchant Marine from August 16, 1945, to December 31,1946 with one month and ten days of prior active service. Such form states that it was issued under Public Law 105-368 and administratively establishes active duty service solely for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits) of Title 38 United States Code. Additionally, the appellant had active duty for the Coast Guard while serving as a Merchant Marine aboard the S/S David Caldwell from July 7, 1945, to February 11, 1946, with additional periods of service aboard ships in 1946, 1947, 1951, and 1952.

As indicated previously, 38 C.F.R. § 3.7(x)(15) establishes active military service for American Merchant Marines in Oceangoing Service from December 7, 1941, to August 15, 1945. As the appellant's military records reflect active duty service as a Merchant Marine for the Coast Guard beginning July 7, 1945, the Board finds that, for the purpose of establishing entitlement to nonservice-connected disability pension benefits, the appellant had active duty during the period of World War II

- 7 

from July 7,1945, to August 15, 1945. As such period is less than 90 days, the Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected pension benefit. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426,430 (1994), the Court held that where the
law, and not the evidence, is dispositive of a claim, such claim should be denied
because of the absence of legal merit or the lack of entitlement under the law. In this case, the appellant lacks legal entitlement to nonservice-connected disability pension due to nonqualifying service.

Finally, through a review of the record as well as the appellant's testimony, the Board has no doubt that the appellant rendered most valuable service to the nation during his tenure with the Merchant Marine Service. While the Board is most appreciative of such service, it must follow the applicable law, and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed that "no equities, no matter how compelling, can create aright to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

Regrettably therefore, the appeal must be denied.

ORDER

Entitlement to nonservice-connected disability pension benefits is denied.

Vito A. Clementi 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 8 




